
	
		I
		112th CONGRESS
		2d Session
		H. R. 6413
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Blumenauer (for
			 himself, Mr. Petri,
			 Ms. Schwartz, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to cover
		  transitional care services to improve the quality and cost effectiveness of
		  care under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Transitional Care Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)More than 20
			 percent of older Americans suffer from 5 or more chronic conditions and these
			 older adults typically require health care services from numerous providers
			 across several care settings each year.
			(2)Insufficient
			 communication among older adults, family caregivers, and health care providers
			 during transitions from one care setting to another contributes to poor
			 continuity of care, inadequate management of complex health care needs,
			 medication errors, and preventable hospital readmissions. These failures create
			 serious patient safety, quality of care, and health outcome concerns.
			(3)Research suggests
			 that family caregivers often lack the knowledge, skills, and resources to
			 effectively address the complex needs of older adults coping with multiple
			 coexisting conditions.
			(4)In 2005, health
			 care services for Medicare beneficiaries with 5 or more chronic conditions
			 accounted for 75 percent of total Medicare spending. The vast majority of these
			 costs were due to high rates of hospital admission and readmission.
			(5)According to
			 Medicare claims data from 2003–2004, almost one fifth (19.6 percent) of the
			 11,855,702 Medicare beneficiaries who had been discharged from a hospital were
			 rehospitalized within 30 days, and 34.0 percent were rehospitalized within 90
			 days.
			(6)The Medicare
			 Payment Advisory Commission estimates that hospital readmissions cost Medicare
			 approximately $15 billion per year, $12 billion of which is for cases
			 considered preventable.
			(7)The MetLife
			 Caregiving Cost Study demonstrates that American businesses lose an estimated
			 $34 billion each year due to employees’ need to care for loved ones.
			(8)There are a number
			 of care models that are designed to enhance coordination during transitions
			 from care settings, including—
				(A)the Transitional
			 Care Model;
				(B)the Care
			 Transitions Intervention;
				(C)the Guided Care
			 Model;
				(D)Project
			 Boost;
				(E)Project
			 Re-Engineered Discharge; and
				(F)the Enhanced
			 Discharge Planning Program.
				(9)These care models
			 and others have demonstrated that effective care transitions lead to
			 improvements in overall health care quality and result in savings to patients
			 and the United States health care system.
			(10)The Transitional
			 Care Model, developed by the University of Pennsylvania, is a care management
			 strategy that identifies patients’ health goals, coordinates care throughout
			 acute episodes of illness, develops a streamlined plan of care to prevent
			 future hospitalizations, and prepares the beneficiary and family caregivers to
			 implement this care plan. This model has shown through multiple randomized
			 clinical trials to produce significant health outcome improvements, reductions
			 in health care costs among at-risk and chronically ill older adults, and
			 increased patient satisfaction.
			(11)The Care
			 Transitions Intervention, developed by Eric Coleman, is primarily a transitions
			 self-management model that provides coaching, skills, and tools to help
			 patients and caregivers assert a more active role during transitions. This
			 intervention has demonstrated lower rehospitalization rates and lower hospital
			 costs per patient.
			(12)The National
			 Transitions of Care Coalition has developed the Transition of Care Compendium,
			 providing a centralized resource for providers to access all currently
			 available evidence-based interventions and tools.
			3.Medicare coverage
			 of transitional care services
			(a)CoverageSection 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (EE);
					(B)by adding
			 and at the end of subparagraph (FF); and
					(C)by inserting after
			 subparagraph (FF) the following new subparagraph:
						
							(GG)transitional care services (as
				defined in subsection (iii)(1));
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(iii)Transitional care services(1)The term transitional care
				services means services described in paragraph (2) furnished to a
				qualified individual (described in paragraph (3)) by a transitional care
				clinician (as defined in paragraph (4)) acting as an employee of (or pursuant
				to a contract with) a qualified transitional care entity (as defined in
				paragraph (5)) during the transitional care period (as defined in paragraph
				(6)) for the qualified individual.
							(2)The services described in this
				paragraph are services that support a qualified individual during the
				transitional care period and include the following:
								(A)A comprehensive assessment of the
				individual prior to the individual’s transition from one care facility to
				another care facility or home, including an assessment of the individual’s
				physical and mental condition, cognitive and functional capacities, medication
				regimen and adherence, social and environmental needs, and primary caregiver
				needs and resources.
								(B)Development of a comprehensive,
				evidenced-based plan of care for the individual developed with the individual
				and the individual’s primary caregiver and other health team members,
				identifying potential health risks, treatment goals, current therapies, and
				future services for both the individual and any primary caregiver.
								(C)Development of a comprehensive
				medications management plan that ensures the safe use of medications and is
				based on the individual’s plan of care. Such management plan shall include the
				following:
									(i)Identification of individual’s
				medications in use (including prescription and non-prescription
				medications).
									(ii)Assessment and (if needed)
				consultation with key medical providers to ensure medications are necessary,
				appropriate, and free of discrepancies.
									(iii)Assessment of the individual and
				family caregiver’s health literacy regarding the ability to properly follow
				medication instructions.
									(iv)Individual and family education
				and counseling about medications.
									(v)Teaching and counseling the
				individual and the individual’s primary caregiver (as appropriate) to assure
				adherence to medications and other therapies and avoid adverse events.
									(D)Implementation of a plan to facilitate
				the safe transition of the individual from one level of care, care setting, or
				provider to another, which transition plan shall include at least the
				following:
									(i)A process to address the
				individual’s symptoms.
									(ii)An established process for the
				individual and family caregivers to receive timely access to key health care
				providers during an episode of care as required by the individual’s
				condition.
									(iii)An established process for
				communicating with the individual, family caregivers, and other health care
				providers posttransition from an episode of care.
									(iv)A system that ensures ownership,
				responsibility, and accountability for the care of the individual at all times,
				including identifying and documenting any family caregiver (or caregivers) that
				exist.
									(v)Providing information and resources
				about condition and care choices to adequately prepare the individual and
				caregivers for informed decisionmaking.
									(E)Providing to the qualified individual,
				primary caregiver, and appropriate clinicians and the qualified transitional
				care entity providing ongoing care at the conclusion of the transitional care
				period, a written summary that includes the goals established in the plan of
				care described in subparagraph (B), progress in achieving such goals, and
				remaining treatment needs.
								(F)Other services that the Secretary
				determines are appropriate.
								The
				Secretary shall determine and update from time to time the services to be
				included in transitional care services as appropriate, based on the evidence of
				their effectiveness in reducing hospital readmissions and improving health
				outcomes.(3)(A)In this subsection,
				subject to subparagraph (C), the term qualified individual means
				an individual who—
									(i)has been admitted to a subsection (d)
				hospital (as defined for purposes of section 1886) for inpatient hospital
				services or to a critical care hospital for inpatient critical access hospital
				services; and
									(ii)is identified by the Secretary as
				being at highest risk for readmission or for a poor transition from such a
				hospital to a posthospital site of care.
									(B)The identification under subparagraph
				(A)(ii) shall be based on achieving a minimum hierarchical condition category
				score (specified by the Secretary) in order to target eligibility benefits
				under this subsection to individuals with multiple chronic conditions and other
				risk factors, such as cognitive impairment, depression, or a history of
				multiple hospitalizations.
								(C)After submitting to Congress the
				evaluation under section 2(d) of the Medicare
				Transitional Care Act of 2012 and considering any cost savings
				and quality improvements from the prior implementation of transitional care
				services under this title, the Secretary may expand eligibility of qualified
				individuals to include moderate-risk and lower-risk individuals, as determined
				in accordance with eligibility criteria specified by the Secretary. In
				expanding eligibility, the Secretary may modify or scale transitional care
				services to meet the specific needs of moderate-risk and lower-risk
				individuals.
								(D)The Secretary shall ensure that
				qualified individuals receiving transitional care services are not receiving
				duplicative services under this title.
								(4)(A)The term
				transitional care clinician means, with respect to a qualified
				individual, a nurse, case manager, social worker, physician assistant,
				physician, pharmacist, or other licensed health professional who—
									(i)has received specialized training in
				the clinical care of people with multiple chronic conditions (including
				medication management) and communication and coordination with multiple
				providers of services, suppliers, patients, and their primary
				caregivers;
									(ii)is supported by an interdisciplinary
				team in a manner that assures continuity of care throughout a transitional care
				period and across care settings (including the residences of qualified
				individuals);
									(iii)is employed by (or has a contract
				with) a qualified transitional care entity for the furnishing of transitional
				care services; and
									(iv)meets such participation criteria as
				the Secretary may specify consistent with this subsection.
									(B)In establishing participation
				criteria under subparagraph (A)(iv), the Secretary shall assure that
				transitional care clinicians meet relevant scope of practice and training
				requirements and have the ability to meet the individual needs of qualified
				individuals.
								(5)The term qualified transitional
				care entity means—
								(A)a hospital or a critical care
				hospital;
								(B)a home health agency;
								(C)a primary care practice;
								(D)a federally qualified health
				center;
								(E)a long-term care facility;
								(F)a medical home;
								(G)an appropriate community-based
				organization described in section 3026(b)(1)(B) of the Patient Protection and
				Affordable Care Act (42 U.S.C. 1395b–1 note);
								(H)an assisted living center;
								(I)an accountable care organization;
				and
								(J)another entity approved by the
				Secretary for purposes of this subsection.
								(6)The term transitional care
				period means, with respect to a qualified individual, the period—
								(A)beginning on the date the individual
				is admitted to a subsection (d) hospital (as defined for purposes of section
				1886) for inpatient hospital services or is admitted to a critical care
				hospital for inpatient critical access hospital services, for which payment may
				be made under this title; and
								(B)ending on the last day of the 90-day
				period beginning on the date of the individual’s discharge from such hospital
				or critical care
				hospital.
								.
				(b)Payment and
			 performance measuresSection 1833 of such Act (42 U.S.C. 1395l)
			 is amended—
				(1)in subsection
			 (a)(1), by striking and before (Z) and by
			 inserting before the semicolon at the end the following: , and (AA) with
			 respect to transitional care services (as defined in section 1861(iii)(1)), the
			 amounts paid shall be 100 percent of the amount determined under subsection
			 (z);
				(2)in the first
			 sentence of subsection (b), by inserting or transitional care services
			 (as defined in section 1861(iii)(1)) after (as defined in
			 section 1861(hh)(1)); and
				(3)by adding at the
			 end the following new subsection:
					
						(z)Payment and
				performance measures for transitional care services
							(1)Payment
								(A)In
				generalThe Secretary shall
				determine the method of payment for transitional care services under this part,
				including appropriate risk adjustment that reflects the differences in
				resources needed to provide transitional care services to individuals with
				differing characteristics and circumstances and, when applicable, the
				performance measures under paragraph (3). The payment amount shall be
				sufficient to ensure the provision of necessary transitional care services
				throughout the transitional care period. The payment shall be structured in a
				manner to explicitly recognize transitional care as an episode of services that
				crosses multiple care settings, providers of services, and suppliers. The
				payment with respect to transitional care services furnished by a transitional
				care clinician shall be made, notwithstanding any other provision of this
				title, to the qualified transitional care entity which employs, or has a
				contract with, the clinician for the furnishing of such services.
								(B)HIT incentive
				paymentThe Secretary may provide for an additional payment with
				respect to transitional care services to encourage transitional care clinicians
				and qualified transitional care entities to use health information technology
				in the provision of such services.
								(C)No payment for
				required discharge planning servicesPayment shall not be made for transitional
				care services under this subsection for an entity insofar as such services are
				otherwise required to be provided through the discharge planning process under
				section 1861(ee) or under conditions of participation for the entity under
				section 1866.
								(2)Performance
				measures
								(A)Accountability
									(i)In
				generalThe Secretary shall establish a method whereby qualified
				transitional care entities responsible for furnishing transitional care
				services are held accountable for process and outcome based on performance
				measures specified by the Secretary from those that have been endorsed by the
				National Quality Forum or similar standard-setting organization or are
				otherwise used in other quality programs under this title or title XIX.
									(ii)Development and
				endorsement of performance measure setFor purposes of carrying
				out clause (i), the Secretary shall enter into an arrangement—
										(I)with the National
				Quality Forum for the evaluation, endorsement, and recommendation of additional
				performance measures for transitional care services and to identify remaining
				gaps in available measures, including measures to both the sending and
				receiving side of the transition; and
										(II)with the Agency
				for Healthcare Research and Quality to support measure development, to fill
				gaps in available measures, to conduct comparative effectiveness research of
				transitional care models and tools, and to provide for the ongoing maintenance
				of the set of performance measures for transitional care services.
										(B)Pay for
				performanceAs soon as practicable after reliable process and
				outcome performance measures have been endorsed and specified under
				subparagraph (A), the Secretary shall provide that the payment amounts under
				paragraph (1) for transitional care services shall be linked to performance on
				such measures.
								(C)Public
				reportingThe Secretary shall establish a mechanism to publicly
				report on a qualifying transitional care entity’s performance on such measures,
				including providing benchmarks to identify high performers and those practices
				that contribute to lower hospital readmission rates.
								(D)Dissemination of
				information on best practicesThe Secretary shall disseminate
				information on best practices used by transitional care clinicians and
				qualified transitional care entities in furnishing transitional care services
				for purposes of application in other settings, such as in conditions of
				participation under this title, under the Quality Improvement Organization
				Program under part B of title XI, and public-private quality alliances, such as
				the Hospital Quality Alliance.
								(3)Prevention of
				inappropriate steeringThe
				Secretary shall promulgate such regulations as the Secretary deems necessary to
				address any protections needed, beyond those otherwise provided under law and
				regulations, to prevent inappropriate steering of qualified individuals to
				providers of services, suppliers, qualified transitional care entities, or
				transitional care clinicians, under this part or inappropriate limitations on
				access to needed transitional care services under this
				part.
							.
				(c)Coordination
			 with hospital discharge planningSection 1861(ee)(2) of such Act
			 (42 U.S.C. 1395x(ee)(2)) is amended by adding at the end the following:
				
					(I)In the case of
				subsection (d) hospitals and critical care hospitals, the hospital must—
						(i)identify, as soon
				as practicable after admission, those patients who are qualified individuals
				described in paragraph (3) of section 1861(iii); and
						(ii)provide to such
				patients and their primary caregivers a list of transitional care entities
				available under such section to arrange for the provision of transitional care
				services, a list of transitional care services provided under this part, and a
				notice that the transitional care service benefit under such section is
				provided to qualified individuals with no deductible or cost sharing.
						Nothing
				in subparagraph (I) shall be construed as preventing a hospital or critical
				care hospital from entering into an agreement with a qualified transitional
				care entity or a transitional care clinician for the furnishing of transitional
				care services to the hospital’s
				patients..
			(d)Evaluation;
			 report
				(1)In
			 generalThe Secretary of Health and Human Services shall evaluate
			 the performance of the transitional care benefit under the amendments made by
			 this section by measuring the following, both for individuals receiving
			 transitional care services and for individuals not receiving such
			 services:
					(A)Admission rates to
			 health care facilities.
					(B)Hospital
			 readmission rates.
					(C)Cost of
			 transitional care and all other health care services.
					(D)Quality of
			 transitional care experiences.
					(E)Measures of
			 quality and efficiency.
					(F)Beneficiary
			 experience.
					(G)Health
			 outcomes.
					(H)Reductions in
			 expenditures under this title over time.
					(2)ReportThe
			 Secretary shall submit a report to Congress no later than April 1, 2016, on the
			 performance measures achieved by the transitional care benefit in the first 2
			 years of implementation. After submitting such report, the Secretary may expand
			 the benefit to moderate-risk and lower-risk individuals under section
			 1861(iii)(3)(B) of the Social Security Act, as added by subsection (a).
				(e)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2013.
			
